DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 7/11/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
Applicant's election of Group 1 (claims 1-9) in the reply filed on 7/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Qin (US 20190131550).

Regarding Claim 1, Qin teaches a display device (abstract; fig. 1), comprising: 

a substrate including a first organic layer and a first barrier layer (fig. 1, 102, 105; ¶[0048], line 1-12, The flexible substrate comprises: a first polyimide (PI) layer 102; a first inorganic barrier layer 103…; a second inorganic barrier layer 105) and 
a shield layer disposed between the first organic layer and the first barrier layer (fig. 1, 106, --between 102 and 105; ¶[0051], line 1-12, the pattern of the active layer 107 can be shielded by the pattern of the titanium metal layer 106), 
wherein the shield layer includes a metal (¶[0051], line 1-12, the pattern of the titanium metal layer 106). 

Regarding Claim 3, Qin teaches the display device of claim 1, wherein the shield layer comprises Al, TiN, Ti, Mo, and/or Cu (¶[0051], line 1-12, the pattern of the active layer 107 can be shielded by the pattern of the titanium metal layer 106),

Regarding Claim 4, Qin teaches the display device of claim 1. wherein the first organic layer comprises polyimide, polyacrylate, polyethylene terephthalate, polyethylene naphthalate, polycarbonate, polyarylate, polyether inide, polyether sulfone, cellulose triacetate, polyvinylidene chloride, polyvinylidene fluoride, and/or an ethylenc-vinyl alcohol copolymer (fig. 1, 102, 105; ¶[0048], line 1-12, The flexible substrate comprises: a first polyimide (PI) layer 102…).

Regarding Claim 5, Qin teaches the display device of claim 1, wherein the first barrier layer comprises SiOx, SiNx, a-Si, a-SiC, and/or Al2O3 (¶[0054], line 1-6, The first inorganic barrier layer 103 and the second inorganic barrier layer 105 can be made of Al2O3 , TiO2, SiNx, SiCNx, or SiOx).

Regarding Claim 6, Qin teaches the display device of claim I, wherein the shield layer overlaps an entire surface of the first organic layer (fig. 1, 106).

Regarding Claim 8, Qin teaches the display device of claim 1. wherein the substrate further comprises: a second organic layer disposed on the first barrier layer (fig. 1, 104); and a second barrier layer disposed on the second organic layer (fig. 1, 103).
(¶[0048], line 1-12, The flexible substrate comprises: a first polyimide (PI) layer 102; a first inorganic barrier layer 103 disposed on a surface of the first PI layer 102; a titanium metal layer disposed on a surface of the first inorganic barrier layer 103; a second PI layer 104 disposed on a surface of the titanium metal layer; and a second inorganic barrier layer 105 disposed on a surface of the second PI layer 104).

Regarding Claim 9, Qin teaches the display device of claim S. wherein the second organic layer includes polyimide, polyacrylate, polyethylene terephthalate. polyethylene naphthalate, polycarbonate, polyarylate, polyether imide, polyether sulfone, cellulose triacetate, polyvinylidene chloride, polyvinylidene fluoride, and/or an ethylene-Ninyl alcohol copolymer (¶[0048], line 1-12, a second PI layer 104), and
 the second barrier includes SiOx. SiNx, a-Si, a-SiC, and/or Al2O3 (¶[0054], line 1-6, The first inorganic barrier layer 103 and the second inorganic barrier layer 105 can be made of Al2O3 , TiO2, SiNx, SiCNx, or SiOx).

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Choi et al (US 20170123543).

Regarding Claim 1, Choi teaches a display device (abstract; figs.3), comprising:
 
a substrate including a first organic layer and a first barrier layer (fig. 3, 150, 160-- organic layer, 165 --barrier layer; ¶[0050], line 1-2, buffer layer 160 may be an organic layer having a thickness of 0.1 µm to 8 µm) ; and 

a shield layer disposed between the first organic layer and the first barrier layer (fig. 3, 151;  ¶[0046], line 1-5, The metal mesh layer 151, which is made of shielding metal, such as molybdenum, exhibiting high conductivity, is connected to the lower sides of the touch patterns 152),

wherein the shield layer includes a metal (¶[0046], line 1-5, The metal mesh layer 151, which is made of shielding metal, such as molybdenum).

Regarding Claim 2, Choi teaches the display device of claim 1, wherein the shield layer has a thickness of about 300 Å to about 6000 Å (¶[0050], line 1-4, The buffer layer 160 may be an organic layer having a thickness of 0.1 µm to 8 µm; ¶[0043], line 1-8, The metal layer 155a and the transparent electrode layer 155b are formed through the same processes as a metal mesh layer 151; ---layer 151 and layer 155a+155b have same thickness; fig. 3 shows that layer 160 and layer 155a+155b have same thickness. Hence layer 151 has a thickness of 0.1 µm to 8 µm).

Regarding Claim 3, Choi teaches the display device of claim 1, wherein the shield layer comprises Al, TiN, Ti, Mo, and/or Cu (fig. 3, 151; ¶[0046], line 1-5, The metal mesh layer 151, which is made of shielding metal, such as molybdenum).

Regarding Claim 7, Choi teaches the device of claim 1, wherein the shield layer has a lattice shape (fig. 9B, 151), and at least a portion of the first organic layer does not overlap the shield layer (fig. 9B, 151; fig. 3, 160, 151).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872